

 S2249 ENR: To allow the Deputy Administrator of the Federal Aviation Administration on the date of enactment of this Act to continue to serve as such Deputy Administrator.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 2249IN THE SENATE OF THE UNITED STATESAN ACTTo allow the Deputy Administrator of the Federal Aviation Administration on the date of enactment
			 of this Act to continue to serve as such Deputy Administrator.1.Authority for continuation of service of  the Deputy Administrator of the Federal Aviation
 Administration(a)In generalAn individual serving as Deputy Administrator of the Federal Aviation Administration on the date of enactment of this Act may continue to serve as such Deputy Administrator, without regard to the restrictions specified in the 5th sentence of section 106(d)(1) of title 49, United States Code.(b)Rule of constructionNothing in this Act shall be construed as approval by Congress of any future appointments of military persons to the Offices of Administrator and Deputy Administrator of the Federal Aviation Administration.Speaker of the House of RepresentativesVice President of the United States and President of the Senate